DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:   
Claim 14 recites the limitation "the morphological group" in line 2 and “the first morphological group” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
The examiner notes that the invitation to the DSMER Pilot has been accepted therefore the 101 rejection will be held in abeyance until which point the case is found allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the examiner is unclear as to what distinguishes a “shape feature” from a “shape parameter”.  The instant disclosure fails to in any way clearly distinguish the difference between a parameter or feature.  The most the examiner could find it applicant stating “A shape feature is particularly the corresponding feature that is described by the corresponding shape parameter. The shape of the fovea or parts of the fovea can be reconstructed by the determined shape features, i.e. the shape parameters.”  However this does in no way clearly distinguish one from the other, it is also noted that applicant in the body of the disclosure fails to ever clearly lay out what distinguishes the feature from the parameter.  The instant claims also further define a multitude of shape parameters but again never distinguish the parameter from the feature.  For examination purposes the examiner is interpreting the limitation as non-limiting as it is entirely unclear what distinguishes the first determination from the second.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibe et al. (NPL: Parametric model for the 3d reconstruction of individual fovea shape from OCT data) in view of Takefumi (WO 2011/048748 where the examiner has provided a machine translation hereinwith for citations).
As to claims 1, 3 and 15, Scheibe discloses and shows in figure 2, a method for estimating shape parameters of an image data set (1) of a fovea (100), comprising the steps of: 
Acquiring an image data set (1) of the macula (50) of an eye, the macula comprising a foveal pit (101) and a foveal rim (102) (page 19, left column, ll. 6-9; page 20, right column, ll. 7-14, where implicitly the OCT images are of the macula as the structures analyzed are contained within the macula), 
Estimating the center of the foveal pit (101) from the image data set (1) (page 20, right column, ll. 15-19), 
Estimating from the center of the foveal pit (101), radially extending height profiles (c) of the fovea (100) (page 20, right column, ll. 20-27; Fig. 2 description; page 22, left column, ll. 11-19), 
For each height profile (c), fitting a model-function to the height profile (c) (red model curves in figure 2) (Fig. 2 description), 
Estimating for each height profile (c) a set of fit parameters from the fitted model-function (page 21, left column, ll. 14-15), 
Determining from the sets of fit parameters at least one shape parameter of the fovea (100), (Fig. 7 description; page 24, right column, ll. 3-6), 
Determining at least one shape feature of at least a part of the fovea (100), from the at least on shape parameter (Fig. 7 description; page 24, right column, ll. 3-6).
Scheibe does not explicitly disclose a method, wherein the model-function comprises a Bézier function or wherein the model function is a cubic Bézier function or wherein the model-function is a smooth composite Bézier path comprising cubic Bézier functions.
However, Takefumi does disclose in ([0114]) the use of a Bezier curve to optimally approximate areas (i.e. A1 and A2) of a macula for further analysis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scheibe wherein the model-function comprises a Bézier function or wherein the model function is a cubic Bézier function or wherein the model-function is a smooth composite Bézier path comprising Bézier-functions, in order to provide the advantage of increased accuracy and efficiency in using an optimal Bezier function to approximate areas of a macula to further and more accurately detail the sample under test from the OCT data.
The subject matter of claims 1 and 15 relate in that the technical features of method claim 1 are in each case suitable for implementing the computer program of claim 15, therefore the computer program is inherent, in view of the above method rejection.
As to claim 4, Scheibe discloses a Method, wherein the height profiles (c) each comprise segments (red curves in in description of figure 2), 
Scheibe does not explicitly disclose wherein each segment is fitted with the Bézier function, comprised by the smooth composite Bézier path.
However, Takefumi does disclose in ([0114]) the use of a Bezier curve to optimally approximate areas (i.e. A1 and A2) of a macula for further analysis.  Obviously, this could be applied to the model function of Scheibe for the same optimized curve result.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scheibe wherein each segment is fitted with the Bézier function, comprised by the smooth composite Bézier path in order to provide the advantage of and efficiency in using an optimal Bezier function to approximate areas of a macula.
As to claim 6, Scheibe discloses a method, wherein each height profile (c) is determined from a surface data set (200) (, wherein the surface data set (200) comprises a distance between the inner limiting membrane (103) representing data and the retinal pigment epithelium layer [RLE] (104) representing data comprised in the image data set (100), wherein the height profiles (c) are line profiles along the respective radial direction of the surface data set (200) [explicitly shown in figure 2] (page 20, right column, ll. 7-14; figure 2 description).
As to claim 7, Scheibe discloses a method, wherein the height profiles (c) are regularly spaced (explicitly shown in figure 2 via red curve lines as 360 degrees divided by the 60 lines puts them spaced at 60 degrees apart).
As to claim 8, Scheibe discloses a method, wherein the at least one determined shape parameter of the fovea (100) is one of the following: A central foveal thickness (h.sub.cft), An average rim height (h.sub.r) A rim disk area (A.sub.r), A minor axis and a minor axis length (λ.sub.2.sup.r) of the rim disk area (A.sub.r), A major axis and a major axis length (λ.sub.3.sup.r) of the rim disk area (A.sub.r), An average rim disk diameter (d.sub.r), An average pit depth (h.sub.p), An average maximum pit slope (s.sub.m), An average slope disk diameter (d.sub.s), A slope disk area (A.sub.s), A minor axis and a minor axis length (λ.sub.2.sup.s) of the slope disk area (A.sub.s), A major axis and a major axis length (λ.sub.3.sup.s) of the slope disk area (A.sub.s), A pit disk area (A.sub.f), A minor axis and a minor axis length (λ.sub.2.sup.f) of the pit disk area(A.sub.f), A major axis and a major axis length (λ.sub.3.sup.f) of the pit disk area (A.sub.f), An average pit disk diameter (d.sub.f) A rim volume (V.sub.r), An inner rim volume (V.sub.IR), and/or A pit volume (V.sub.p) (page 23, right column, ll. 1-13. e.g. central foveal thickness can be calculated as disclosed).
As to claim 9, Scheibe discloses a method, wherein a first set of shape parameters associated to a first morphological group of the fovea (100) comprises: The minor axis length (λ.sub.2.sup.s) of the slope disk area (A.sub.s), The slope disk area (A.sub.s), and The average slope disk diameter (d.sub.s) (i.e. foveal diameter) (page 24, right column, ll. 3-6).
As to claim 10, Scheibe discloses a method, wherein a second set of shape parameters associated to a second morphological group of the fovea (100) comprises: The average rim height (h.sub.r) (i.e. hrim), The major axis length (λ.sub.3.sup.s) of the slope disk area (A.sub.s), The pit disk area (A.sub.f), The average pit disk diameter (d.sub.f), The minor axis length (λ.sub.2.sup.f) of the pit disk area(A.sub.f), The inner rim volume (V.sub.IR) (Fig. 7, as shown hrim is being interpreted as an average rim height).
 	As to claim 11, Scheibe discloses a method, wherein a third set of shape parameters associated to a third morphological group of the fovea (100) comprises: The pit depth (h.sub.p), The major axis length (λ.sub.3.sup.f)of the pit disk area (A.sub.f), and The average maximum pit slope (s.sub.m) (Fig. 7, where Hc is a measure of pit depth).
As to claim 12, Scheibe discloses a method, wherein a fourth set of shape parameters associated to a fourth morphological group of the fovea (100) comprises: The central foveal thickness (h.sub.cft), The average rim diameter (d.sub.r), The rim disk area (A.sub.r), The major axis length (λ.sub.3.sup.r) of the rim disk area (A.sub.r), The minor axis length (λ.sub.2.sup.r) of the rim disk area (A.sub.r), The rim volume (V.sub.r), The pit volume (V.sub.f), and The inner rim volume (V.sub.IR) (Fig. 7, where the average rim diameter is denoted by d; page 24, right column, ll. 3-6).
 	As to claim 13, Scheibe discloses a method, wherein the image data set (1) is assigned to a morphological group (e.g. pigmentation density), wherein the image data set (1) is assigned based on the value of at least one of the shape parameters (foveal area), (page 25, left column, ll. 4-10).
As to claim 14, Scheibe discloses a method, wherein a trained classifier (where the examiner is interpreting the person doing the comparison as disclosed as a “trained classifier) assigns the image data set (1) to the morphological group (e.g. pigmentation density), wherein the image data set (1) is assigned based on the value of at least one of the shape parameters, by comparing the magnitude or deviation of the respective shape parameter to a predefined reference value for the shape parameter (page 25, left column, ll. 4-10; where the examiner notes that again the limitations following “particularly” are not interpreted as limiting and simply example choices as noted in the 112(b) above).
Response to Arguments
Applicant's arguments filed 10/23/2022 have been fully considered but they are not persuasive. 
As to applicant’s first argument that the 112(b) rejection linked to the shape feature vs shape parameter should be dropped, the examiner respectfully disagrees.  It is still found based now additionally on applicant’s argument that the noted language is unclear.  Applicant states that the shape feature is parameterized by the shape parameter, then goes on to stat the one parameter is its “shape”.  Therefore applicant is in essence based on the examiner’s understanding stating that the shape feature (i.e. a shape of the foveal pit) is determined from the “shape” of the feature.  The limitation seems to therefore be redundant and likewise confusing as it is unclear how stating measuring a shape by measuring the shape clarifies the claim.  As such the 112(b) rejection has been maintained. 
As to applicant’s argument that Takefumi fails to disclose fitting a Bezier function or a smooth Bezier path to a set of shape parameter, the examiner respectfully disagrees.  Specifically the examiner based on the 112(b) above is interpreting the shape feature and parameter to be essentially the same value.  In other words if the shape feature is defined by the shape parameter which is the shape, the claim is stating that again the shape is defined by the shape.  The reference in question Takefumi discloses as noted by applicant a position of the central fovea as well as an inclination of the two OCT scans.   The position P1 and P2 from each scan can be interpreted at the very least as a depth of the pit as explicitly shown in figure 8, which applicant has argued under the 112(b) response as one value of parameter that can be used.  Further a position of such object as disclosed in ([0115]) helps defined due to its positional location the characteristic “shape”  of the macula.  As such under the broadest reasonable interpretation it is found that the Bezier curves of Takefumi due disclose the shape feature/parameter as claimed, and as such the rejection has been maintained.za
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Specifically in this case removing the term “particularly” to make a more positively limited claim.
The following is an examiner’s statement of reasons for allowance: 
As to claim 5, the prior art taken alone or in combination fails to teach or disclose a method, wherein each height profile (c) comprises an interior segment (c.sub.I) and an exterior segment (c.sub.E), wherein the height profiles (c) are fitted with the smooth composite Bézier path, wherein a first Bézier function (Q.sub.I), particularly a first cubic Bézier function, is fitted to the interior segment (c.sub.I) and wherein a second Bézier function (Q.sub.E), is fitted to the exterior segment (c.sub.E), wherein the interior segment (c.sub.I) extends between a first end point (P.sub.0.sup.I) and a second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I), and the exterior segment (c.sub.E) extends between a first end point (P.sub.0.sup.E) and a second end point (P.sub.3.sup.E) of the second Bézier function (Q.sub.E), wherein the second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I) is identical or adjoining with the first end point (P.sub.0.sup.E) of the second Bézier function (Q.sub.E), wherein the first end point (P.sub.0.sup.I) of the first Bézier function (Q.sub.I) is at a first end of the height profile (c), particularly the center of the fovea, the second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I) and the first end point (P.sub.0.sup.E) of the second Bézier function (Q.sub.E) are identical at a maximum rim height of the height profile (c) and the second end point (P.sub.3.sup.E) of the second Bézier function (B.sub.2) is at a second end of the height profile (c), and wherein the first and second Bézier function (Q.sub.I, Q.sub.E) have the same slope at the second end point (P.sub.3.sup.I) of the first Bézier function (Q.sub.I) and the identical first end point (P.sub.0.sup.E) of the second Bézier function (Q.sub.E), in combination with the entirety of elements of instant claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/           Primary Examiner, Art Unit 2886